DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 & 11 (which depends from claim 1) recites the limitation "vent".  There is insufficient antecedent basis for this limitation in the claims as there is no recitation of this structure in claim 1. 
Regarding Claim 9: Claim 9 (which depends from claim 1) recites the …”second end of the vent…” in line 2. There is no recitation for a vent in claim 1, therefore claim 9 lacks antecedent basis. It is the assumption of the Examiner that the Applicant intended for claim 9 to depend from claim 2 which recites the structure for a vent. Therefore, claim 9 is rendered indefinite. For the purposes of examination, claim 9 will be interpreted as being dependent from claim 2. 
Regarding Claim 11: Claim 11 (which depends from claim 1) recites “…the second end of the vent…” in line 3. There is no recitation for a vent in claim 1, therefore claim 11 lacks antecedent basis. It is the assumption of the Examiner that the Applicant intended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzapfel (US 2,533,806).
Regarding Claim 1: Holzapfel discloses a liquid dispensing apparatus comprising:
	a first container (10) configured to hold a first liquid (column 1, lines 4-8), the first container (10) having an opening (13, col 1; lines 34-36) in an end (Figure 1) of the first container (10);
	a frustoconical-shaped container inside (Figures 1 & 2) and attached to the first container (Figure 3, 10, col 1; lines 40-43), the frustoconical-shaped container (Figure 1, 
	the frustoconical-shaped container (17) separates the first liquid from the second liquid (column 2; lines 30-34); and 
	when the first and second liquids are poured from the apparatus, the first liquid flows through the opening (13) in the first container (10), the second liquid flows through the opening (18) in the frustoconical-shaped container (17) and the opening (13) in the first container (10), such that the first liquid begins to exit the opening (column 1; lines 4-13 & column 2; lines 13-16) in the first container before the second liquid begins (column 2; lines 47—52) to exit the opening in the first container (10). 
Regarding Claim 3: Holzapfel discloses the liquid dispensing apparatus as applied to claim 1 above, and wherein the first container (10) contains the first liquid and the frustoconical-shaped container (17) contains the second liquid (column 2, lines 30-37). 
Regarding Claim 6: Holzapfel discloses the liquid dispensing apparatus as applied to claim 1 above, and comprising a cap (27) configured to seal (column 2; lines 17-20) the opening (13) in the end of the first container (10).
Regarding Claim 13: Holzapfel discloses the liquid dispensing apparatus as applied to claim 1 above, and wherein the frustoconical-shaped container (17) substantially forms the shape of a triangular or square based pyramid (Figure 1, column 1; lines 40-42). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benezial et al (4,410,085), hereafter, Benezial.
Regarding Claim 1: Benezial discloses a liquid dispensing apparatus (Figure 7) comprising: a first container (31) configured to hold a first liquid (column 2, lines 15-17), the first container (31) having an opening (Figure 7, opening at the top between sidewalls of 31) in an end (top of Figure 7) of the first container (31); a frustoconical-
	Although Benezial fails to explicitly disclose that when the first and the second liquids are poured from the apparatus, the first liquid flows through the opening in the first container, the second liquid flows through the opening in the frustoconical-shaped container and the opening in the first container, such that the first liquid begins to exit the opening before the second liquid begins to exit the opening in the first container, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Benezial functions as claimed because due to the volumes created by the first and second containers, as the liquid dispensing apparatus is angled 
Regarding Claim 2: Benezial discloses the liquid dispensing apparatus as applied to claim 1 above, and comprising: a vent comprising a first end and a second end opposite the first end, the first end connected to the frustoconical-shaped container and the second end being open to allow air to flow through the vent into the frustoconical-shaped container;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and, when the first and the second liquids are poured from the apparatus, as the second liquid flows through the opening in the frustoconical-shaped container and the opening in the first container, air flows into the frustoconical-shaped container via the vent. Although Benezial fails to explicitly disclose a vent, when the fluid(s) is poured out of the dispensing apparatus, air enters into the container through the openings (opening between sidewalls 31, and opening covered by 38), whereby, the vent with the first end (opening of frusto-conical container, 34) and a second end (opening of outer container, between sidewalls 31 at the top) being open to allow air to flow through the vent into the frustoconical-shaped container. In order to pour the first and second liquids from the apparatus as claimed, both vents or openings are unobstructed, allowing air to flow into the frustoconical-shaped container via the vent. Therefore, the dispensing apparatus of Benezial as applied to claim 1 above, functions as claimed. 
Regarding Claim 3: Benezial discloses the liquid dispensing apparatus as applied to claim 1 above, and wherein the first container (31) contains the first liquid and the frustoconical-shaped container (34) contains the second liquid (column 2, lines 15-17). It should be noted that although the above citation refers to a different embodiment (Figure 1) than the one relied upon for the rejection (Figure 7), the embodiments function similarly and, both refer to an apparatus that separately maintain two liquid constituents as described.
Regarding Claim 4: Benezial discloses the liquid dispensing apparatus as applied to claim 3 above, and wherein one of the first liquid and the second liquid (column 2, lines 15-17) contains a tastant which is essentially absent from the other liquid or 3is present in a relatively differing amount (column 1, lines 9-20). Although Benezial fails to explicitly disclose this limitation, Benezial discloses that various drinks are known to be constituted by mixing defined quantities of two constituents which may be either two liquids or a liquid and a powder. Benezial further provides a non-limiting example whereby drinks are flavoured with aniseed (functioning as the tastant), comprising in principle five volumes of water for one volume of liqueur (column 1, lines 15-20). Benzial also establishes that it is known within the art for the two constituents of the drink to be kept separate until right before consumption for freshness or preservation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have either the first or second liquid contain a tastant essentially absent from the other liquid or present in a relatively differing amount as 
Regarding Claim 5: Benezial discloses the liquid dispensing apparatus as applied to claim 4 above, and wherein the tastant (column 1, lines 15-18) has a characteristic selected from the group consisting of sweet, salty, bitter, umami, and sour. Although Benezial fails to explicitly disclose that the tastant has a characteristic selected from the group consisting of sweet, salty, bitter, umami, and sour, it is well known within the art that a tastant is considered to be any substance which stimulates the sense of taste. Benezial discloses the use of drinks flavoured with aniseed (column 1, lines 16-17), which is well known within the art to be sweet and aromatic and used to flavor food, drinks, and candies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tastant with a characteristic selected from the group consisting of sweet, salty, bitter, umami, and sugar as suggested by Benezial. The motivation for doing so would be to flavor the drink (column 1, lines 15-17).
Regarding Claim 6: Benezial discloses the liquid dispensing apparatus as applied to claim 1 above, and comprising a cap (37/38) configured to seal the opening (Figure 7, opening at the top between sidewalls of 31) in the end of the first container (31).
Regarding Claim 7: Benezial discloses the liquid dispensing apparatus as applied to claim 6 above, and wherein the cap (37/38) is further configured to seal the opening 
Regarding Claim 8: Benezial discloses the liquid dispensing apparatus as applied to claim 1 above, and wherein the cross- sectional area of the vent and/or the opening in the frustum (Figure 7, closed by 38) of the frustoconical-shaped container (34) is sized such as to inhibit the flow of the second liquid. Although Benezial fails to disclose that the vent or opening in the frustum of the frustoconical-shaped container is sized to inhibit the flow of the second liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flow of the second liquid held in the frustoconical-shaped container of Benezial is inhibited because the cross-sectional area of the opening in the frustum is significantly smaller than that of the opening in the first container.
Regarding Claim 9: Benezial discloses the liquid dispensing apparatus as applied to claim 2, and wherein the second end (Figure 7, top opening between sidewalls 31) of the vent is proximate to the opening (Figure 7, top opening between sidewalls 31) in the end of the first container (31).
Regarding Claim 10: Benezial discloses the liquid dispensing apparatus as applied to claim 2, and wherein the second end (Figure 7, top opening between sidewalls 31) of the vent is on an exterior surface of the first container (31).
Regarding Claim 11: Benezial discloses the liquid dispensing apparatus as applied to claim 2, and wherein the apparatus is configured such that, when the first and the second liquids (column 2, lines 15-17) are poured from the apparatus, the second end (opening at the top of container, between sidewalls 31) of the vent is not below the fluid level of the first liquid.
Although Benezial fails to explicitly disclose that when the first and the second liquids are poured from the apparatus, the second end of the vent is not below the fluid level of the first liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Benezial functions as claimed because due to the volumes created by the first and second containers, as the liquid dispensing apparatus is angled for pouring, the second end of the vent is not below the fluid level of the first liquid. Therefore, resulting in the function as claimed. 
Regarding Claim 12: Benezial discloses the liquid dispensing apparatus as applied to claim 3 above, and wherein, when the first and the second liquids (column 2, lines 15-17) are poured from the apparatus (Figure 7), the first liquid is depleted before the second liquid.
Although Benezial fails to explicitly disclose that when the first and the second liquids are poured from the apparatus, the first liquid is depleted before the second liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 13: : Benezial discloses the liquid dispensing apparatus as applied to claim 1, and wherein the frustoconical-shaped container substantially forms the shape of a triangular or square based pyramid (Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736